Citation Nr: 0528789	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  96-05 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents Educational Assistance (DEA) 
benefits pursuant to 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty January 1941 to April 1961.  
The veteran died in March 1995.  The appellant is the widow 
of the veteran.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) San 
Juan, the Commonwealth of Puerto Rico.  

In May 1999, and again in November 2003, the Board remanded 
this claim to the RO for further development.  The case has 
been returned to the Board and is ready for further review.  

Prior to his death, the veteran had a claim before the RO 
regarding whether new and material evidence had been received 
to reopen a claim of entitlement to service connection for a 
back disorder.  On October 25, 1996, the RO issued a 
supplemental statement of the case addressing the issue for 
the purposes of accrued benefits.  The appellant was notified 
that she had 60 days to perfect her appeal on that issue.  No 
timely response was received, and the Board will not address 
it further.  The Board points out that the veteran also had a 
claim of entitlement to service connection for an eye 
disability due to exposure to mustard gas pending at the time 
of his death that was submitted in June 1994.  The appellant 
indicated in February 1996 that she wished to continue that 
claim.  That issue has not been addressed by the RO and it is 
referred to the RO for consideration.  


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.   

2.  According to the death certificate, the veteran died in 
March 1995 due to hepatic failure due to carcinoma of the 
liver.  

3.  At the time of his death, the veteran was service-
connected for hemorrhoids, rated as 10 percent disabling, and 
for noncompensable scar of the right index finger; wounds of 
the left heel; and fractures of the base of the 4th 
metatarsal and 3rd toe on the right.  

4.  Liver cancer was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not shown to be etiologically related to 
service.  

5.  The evidence does not show that the veteran's death from 
liver carcinoma was caused by either any event in service or 
any service-connected disability.  

6.  The statutory criteria for eligibility for educational 
assistance have not been met.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death, liver carcinoma, was 
not incurred in or aggravated by military service nor may it 
be presumed to have been incurred in service; a service-
connected disability did not cause the veteran's death or 
contribute substantially or materially to cause his death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2004).  

2.  The appellant is not entitled to receive Dependents' 
Educational Assistance.  38 U.S.C.A. § 3501 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 21.3020, 21.3021 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation. 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The service- 
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a). A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death. 38 C.F.R. § 
3.312(c).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and liver cancer becomes 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  

Merits of the Claim

In this case, the veteran died in March 1995.  The death 
certificate listed the cause of death as hepatic failure due 
to liver carcinoma.  At the time of his death, the veteran 
was service-connected for hemorrhoids, rated as 10 percent 
disabling; a scar of the right index finger rated as 
noncompensable; wounds of the left heel, rated as 
noncompensable; and fractures of the base of the 4th 
metatarsal and of the 3rd toe on the right, rated as 
noncompensable.  The appellant argues that the veteran's 
service-connected hemorrhoid condition caused or precipitated 
his hepatic failure which was due to carcinoma of the liver, 
and led to the veteran's death.  

There were no findings of liver carcinoma in the service 
medical records.  At separation in April 1961, the veteran's 
abdomen was normal and no pertinent abnormality was noted.  
The earliest evidence of any liver disorder was noted on 
private medical records, which showed that in January and 
February 1995, the veteran had a biopsy of a gastric polyp 
colonic mass.  He was being treated for gastric colonic 
metaplasia; adenocarcinoma of the colon, and metastic liver 
disease secondary to colon cancer.  In addition, the 
certificate of death notes the onset of liver cancer as 3 
months prior.  

The record does not support a finding that service connection 
for the cause of the veteran's death is warranted.  The 
appellant's own opinions that the veteran's death was related 
to a service-connected disability are not competent evidence, 
as she is a layperson, and medical diagnosis and nexus are 
matters requiring medical expertise. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  There is no medical evidence to 
support the appellant's contentions.  The evidence fails to 
objectively show that the veteran's fatal liver cancer was in 
any way related to his service-connected hemorrhoids or any 
other service connected disability.  

The Board is not permitted to engage in speculation as to 
medical causation issues, but "must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit any 
competent medical evidence to provide a nexus between any 
service-connected disability and the conditions that caused 
or contributed to the cause of the veteran's death.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The claim is accordingly denied.

Educational Assistance

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002 & Supp. 2005); 38 
C.F.R. §§  3.807, 21.3020, 21.3021 (2004).

In this case, the Board determined that the veteran did not 
die of a service-connected disability.  The record also 
reflects that the veteran did not have a disability evaluated 
as total and permanent in nature resulting from a service- 
connected disability at the time of his death.  Accordingly, 
the claimant cannot be considered an "eligible person" 
entitled to receive educational benefits.  38 U.S.C.A. § 
3501(a)(1) (West 2002 & Supp. 2005); 38 C.F.R. § 3.807 
(2004); 38 C.F.R. § 21.3021(a)(2003).

Because the claimant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  Sabonis v Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the appeal for DEA 
benefits is denied as a matter of law.   

VCAA

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in November 2004, and a 
follow-up letter was sent to the appellant in May 2005.  

The November 2004 letter in conjunction with the May 2005 
supplemental statement of the case (SSOC) satisfied the 
content requirement of a VCAA notice.  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

The November 2004 2003 VCAA letter informed the appellant 
concerning the information and evidence necessary to 
substantiate her claim.  The letter explained which 
information or evidence it needed from her and what she could 
do to help with the claim.  The RO advised her as to what VA 
would do to assist her in the development of the evidence to 
support her claim.  In addition, the May 2005 SSOC also 
contained the "fourth element," reminding the appellant that 
she had been previously requested to send any additional 
medical evidence she had to support her claim and providing 
her with the text of 38 C.F.R. § 3.159, from which the fourth 
element was taken.  Thus, the appellant clearly had actual 
knowledge of this requirement.  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini.  However, the United States Court 
of Appeals for Veterans Claims (Court) in Pelegrini has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  All the VCAA requires is that 
the duty to notify be satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board acknowledges that the section 5103(a) notice was 
sent to the appellant after the RO's 1995 decision that is 
the basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which she has received.  

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and she 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of her claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issues on appeal will 
not result in any prejudice to the appellant.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  It is noted private records have 
been obtained.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the claimant in this 
case.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


